DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitations "the batteries" in lines 3, 4,  and 7, and “the fixed terminals” in lines 10 and 13.  There are insufficient antecedent bases for these limitations in the claim.   For the purpose of this Office Action, the limitations have been interpreted as "the plurality of batteries"  and “the plurality of fixed terminals”, respectively as there are antecedent bases.
5.	Claims 2-8 are rejected as depending from claim 1.
6.	Claim 3 recites the limitation "the fixed terminals" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the plurality of fixed terminals" as there is antecedent basis.
the plurality of fuse links" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a plurality of fuse links".
8.	Claim 6 recites the limitation "the batteries" in lines 4, 5,  and 7.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action the limitation has been interpreted as "the plurality of  batteries" as there is antecedent basis.
9.	Claim 8 recites the limitation "the fixed terminals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action the limitation has been interpreted as  "the plurality of fixed terminals" as there is antecedent basis.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enokida (JP2015-141801A as cited in IDS dated 2/12/20 with citations from machine translation provided by Applicant) in view of Kataoka et al. (US 2018/0166673).
Regarding claim 1, Enokida discloses  a battery pack (battery module 1, Fig. 1) comprising: a plurality of batteries that are chargeable and dischargeable(rechargeable battery 2, [0020], Fig. 2); a battery holder that arranges the batteries at predetermined positions(thermally conductive member 70, Fig. 8, [0052]); and a bus bar that is a metal sheet fixed to electrode terminals of the plurality of  batteries (metal bus bar (C) in Fig. 39, claim 1), wherein the bus bar includes: a plurality of fixed terminals connected with the electrode terminals of the plurality of batteries (connection portion 96a, Fig. 39, claim 1); a base that connects the plurality of batteries with each other through the plurality of fixed terminals in series and/or in parallel (body portion 96c, Fig. 39, claim 1, [0075]-[0076]); and fuse links that include ends that are connected with the plurality of fixed terminals (fuse 96b, Fig. 39, claim 1), respectively, and roots that are connected with the base (Fig. 39), the fuse 96b melts when an abnormal large current flows between the 
Kataoka teaches the conductor 1B includes the connection conductor 10, the fuse element 20, a resin mold member 40B, and the linear conductor 50 (Fig. 7, [0036]). Kataoka teaches the connection conductor 10 is a bus bar ([0024]).  Kataoka teaches the resin mold member 40B is formed so as to cover the entire surface of the fuse element 20, a part of the surface of the connecting unit 10 c of the connection conductor 10, and the surface of the end 50 a of the linear conductor 50 (Fig. 7, [0038]).  Kataoka teaches  the fuse element 20 that is directly connected between the connection conductor 10 and the linear conductor 50, and that melts when overcurrent flows between the connection conductor 10 and the linear conductor 50; and the resin mold member 40B that has an insulation property and that includes the fuse element 20, a part of the connection conductor 10, and the end 50 a of the linear conductor 50 ([0040]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of Enokida, a heat insulating member that tightly covers surfaces of the fuse links, and surfaces of the plurality of fixed terminals connected with the fuse links, respectively as taught by Kataoka in order to provide insulation.
Regarding claim 3, modified Enokida discloses all of the claim limitations as set forth above. Modified Enokida discloses the heat insulating member includes a cover molded with resin(Kataoka [0028]), and the cover is tightly fixed to the surfaces of the fuse links and the surfaces of the plurality of fixed terminals connected with the fuse links, respectively(Kataoka [0028], [0038]).

Regarding claim 5, modified Enokida discloses all of the claim limitations as set forth above. Modified Enokida discloses the heat insulating member is on a whole surface of the bus bar(Kataoka, entire surface of fuse element [0044]).
14.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enokida (JP2015-141801A as cited in IDS dated 2/12/20 with citations from machine translation provided by Applicant) in view of Kataoka et al. (US 2018/0166673) as applied to claim 1 above, in view of Kubota et al. (US 2014/0370365).
Regarding claim 2, modified Enokida discloses all of the claim limitations as set forth above. Modified Enokida discloses the resin mold member is made of synthetic resin having an insulation property (Kataoka [0028]) but does not disclose the heat insulating member is made of a potting resin.
Kubota teaches the plurality of stacked thin cells 10 which are covered by the low-rigidity resin 50 are further covered by an encapsulation resin 64 (Fig. 11, [0120]).  Kubota teaches examples of the encapsulation resin include not only the molding resin, but also a potting resin such as epoxy([0123]).
	It would have been obvious to one of ordinary skill in the art to use as the heat insulating member in modified Enokida, a potting resin as taught by Kubota as art recognized equivalence for the same purpose. MPEP 2144.06 (II).
Allowable Subject Matter
15.	Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claims 1-8 is overcome.
In particular, the allowable limitation is the battery holder puts the plurality of batteries parallel to each other, and arranges, on same planes, the electrode terminals at both ends of the plurality of batteries, and the bus bar connects the electrode terminals of the plurality of batteries with each other at each of both surfaces of the battery holder, and the battery holder includes a positioning hollow on each of both the surfaces on which the electrode terminals of the plurality of  batteries are arranged, the bus bar is disposed in the positioning hollow, and the heat insulating member is disposed in the positioning hollow.
In the instant invention, the bus bar is disposed in the positioning hollow on each of both the surfaces of the battery holder, and the heat insulating member is disposed in the positioning hollow([0022] US 2020/0076022). Therefore, an inner wall of the positioning hollow functions as a boundary wall, and the heat insulating member is precisely disposed relative to a surface of the bus bar([0022]).
Enokida discloses the battery holder puts the plurality of batteries parallel to each other, and arranges, on same planes, the electrode terminals at both ends of the plurality of batteries(Fig. 8), and the bus bar connects the electrode terminals of the plurality of batteries with each other at each of both surfaces of the battery holder(Figs. 5 & 6), and the battery holder includes a positioning hollow on each of both the surfaces on which the electrode terminals of the plurality of batteries are arranged(Fig. 8, [0052]), but does not disclose, teach or render obvious the 
16.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claims 1-8 is overcome.
In particular, the allowable limitation is the base includes fuse-link connecting portions that are connected with the roots of the fuse links, respectively, and the fuse-link connecting portions include first fitting portions, respectively, the battery holder includes second fitting portions, and the second fitting portions are connected with the first fitting portions, respectively, and the second fitting portions are connected with the fuse-link connecting portions, respectively,
the second fitting portions are connected with the first fitting portions, respectively, and the fuse-link connecting portions are connected with the battery holder, and the heat insulating member fixes connections between the first fitting portions and the second fitting portions.
In the instant invention, the base 2B includes fuse-link connecting portions 3Ba that are connected with the roots of the fuse links 3C, respectively, and the fuse-link connecting portions 3Ba include first fitting portions 3I, respectively, battery holder 2 includes second fitting portions 2C, and the second fitting portions 2C are connected with the first fitting portions 3I, respectively, and thus the second fitting portions 2C are connected with the fuse-link connecting portions 3Ba, respectively, the second fitting portions 2C are connected with the first fitting portions 3I, respectively, and thus the fuse-link connecting portions 3Ba are connected with the battery holder 2, and the heat insulating member 8 fixes connections between the first fitting portions 3I and the second fitting portions 2C([0023], Figs. 6-9).

17.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claims 1-8 is overcome.
In particular, the allowable limitation is the base of the bus bar includes a positioning hole between the plurality of fixed terminals that are adjacent to each other, the battery holder includes a positioning rib that is guided by the positioning hole and is connected with the bus bar, the positioning rib is connected with the positioning hole, and the bus bar is connected with the battery holder, and the heat insulating member fixes a connection between the positioning hole and the positioning rib.
In the instant invention, the base 3B of the bus bar 3 includes a positioning hole 3K between the fixed terminals 3A that are adjacent to each other([0025], Figs. 5-8). The battery holder 2 includes a positioning rib 2F that is guided by the positioning hole 3K and is connected with the bus bar 3([0025]). The positioning rib 2F is connected with the positioning hole 3K, and 
Enokida discloses the base of the bus bar includes a positioning hole between the plurality of fixed terminals that are adjacent to each other(Fig. 39), but does not disclose, teach or render obvious the battery holder includes a positioning rib that is guided by the positioning hole and is connected with the bus bar, the positioning rib is connected with the positioning hole, and the bus bar is connected with the battery holder, and the heat insulating member fixes a connection between the positioning hole and the positioning rib.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724